237 Ga. 532 (1976)
228 S.E.2d 908
GRIFFIN
v.
THE STATE.
30970.
Supreme Court of Georgia.
Submitted March 26, 1976.
Decided September 9, 1976.
Hill, Jones & Farrington, Bobby L. Hill, for appellant.
F. Larry Salmon, District Attorney, Arthur K. Bolton, Attorney General, John W. Dunsmore, Jr., Assistant Attorney General, for appellee.
GUNTER, Justice.
This appeal is from a conviction for murder and a life sentence.
The appellant defended against the charge primarily on the ground of self-defense. The state did not seek the death penalty. The evidence on the primary issue was in conflict, the jury resolved that issue against the appellant, and the evidence adequately supports the verdict of the jury.
Appellant also complains here of the overruling of his motion to quash the indictment returned against him on the ground of unconstitutional composition of the grand jury that returned the indictment.
There is no evidence in this record that would support the motion to quash; after the motion was overruled, the appellant, some months later, entered his plea of not guilty at the time of arraignment; and he then proceeded to trial, raising primarily the issues of self-defense and his good character.
We find no error.
Judgment affirmed. All the Justices concur.